NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                           FOR THE NINTH CIRCUIT                                 APR 24 2012

                                                                           MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 10-10539               U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 2:09-cr-01114-GMS-5

  v.
                                                 MEMORANDUM*
JESUS RIVERA-ALVARADO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                       Argued and Submitted April 19, 2012
                            San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Defendant Jesus Rivera-Alvarado appeals his sentence following his

convictions for conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846; distribution and possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841;

possession of a firearm in furtherance of a drug-trafficking crime, in violation of


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
18 U.S.C. § 924(c); and being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g), 924(a). We affirm.

      The district court did not err in admitting the jury verdict during the hearing

under 21 U.S.C. § 851. We assume, without deciding, that the Federal Rules of

Evidence apply to a hearing under 21 U.S.C. § 851. Federal Rule of Evidence

201(b)(2) permits a court to take judicial notice of a fact that "can be accurately

and readily determined from sources whose accuracy cannot reasonably be

questioned." Those requirements plainly were met here. Judicial notice of the

verdict, as was requested by the government, was therefore proper.

      AFFIRMED.




                                          2